Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: Petitioner appeals from an order granting the Law Guardian’s application to direct petitioner to transfer the subject foster child from his present placement at the Northeast Center for Special Care to a new placement at the Cortland Community Reentry Program where, it is alleged, he will receive services or assistance not available to him in his present placement. Petitioner contends that Family Court erred in granting that relief absent proof that the services or assistance is authorized or required to be made available pursuant to petitioner’s comprehensive annual services program plan (see, Family Ct Act § 1015-a). Because the record is inadequate to *878enable us to review that contention, we reverse the order and remit the matter to Erie County Family Court to determine whether the services or assistance requested is authorized or required to be made available pursuant to petitioner’s comprehensive annual services program plan and, if so, whether the services or assistance presently being provided to the child is inadequate to meet his reasonable needs.
We have examined petitioner’s remaining contention and conclude that it is without merit. (Appeal from Order of Erie County Family Court, Battle, J. — Placement.) Present — Pine, J. P., Wisner, Hurlbutt and Kehoe, JJ.